[TerreStar Letterhead]


December __, 2007


[Executive]
[Address]


Dear [Executive]:


As you know, the employment agreement entered into on May 1, 2007, between
yourself and TerreStar Networks Inc. (the “Employment Agreement”) will expire by
its terms on January 1, 2008.  We have presented to you an offer for continued
employment on and after January 1, 2008 under the terms and conditions of a
proposed successor employment agreement (the “Successor Agreement”) (a copy of
which is enclosed).  We are prepared to have the Successor Agreement executed on
behalf of TerreStar Networks Inc. by January 1, 2008 in order that your
employment continue uninterrupted.  In light of the upcoming holidays, however,
if you would prefer to delay the execution of this Successor Agreement until
early January so that you will have sufficient time to review it with your
counsel, we are willing to extend your employment under the terms and conditions
of the Employment Agreement until January 15, 2008.  Furthermore, if the
Compensation Committee determines that your base salary is to be adjusted upward
for 2008, we will make such adjustment retroactive to January 1, 2008 upon your
execution of the Successor Agreement.


If you wish to extend the terms and conditions of your employment under the
Employment Agreement until January 15, 2008, please sign and return a copy of
this letter to me for my receipt by no later than December 31, 2007.  I will
accept a faxed copy to _______________ by December 31, 2007, followed by
overnight delivery to me as of the second business day of 2008 at
__________________________.  If, on the other hand, you wish to pursue executing
the Successor Agreement by year end and you have any questions or concerns
regarding that offer, please contact me directly.


Sincerely,


David Meltzer
Chair, Compensation Committee




**************
By my signature below, I agree to the extension of my employment under the terms
and conditions of my existing Employment Agreement until January 15, 2008.






                                         

    Date:       Executive        

 
 
 
 

--------------------------------------------------------------------------------